Citation Nr: 1703889	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes, gastroesophageal reflux disease (GERD), or a gastrointestinal stromal tumor (GIST).

2.  Entitlement to service connection for a respiratory disorder, claimed as allergies and breathing problems.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes, GERD, or a GIST.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for the above-listed conditions.  The matter was subsequently transferred to the RO in Oakland, California.

The Board previously remanded these issues for additional development in May 2015.  That remand also included the issue of entitlement to service connection for PTSD.  However, that claim was later granted in a June 2016 rating decision.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994)

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis preexisted service and was not aggravated by service; separate respiratory disorders are not etiologically related to service.

2.  Sleep apnea is not related to service and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Respiratory Condition

With respect to element (1), a current disability, the Veteran was diagnosed with ongoing tobacco abuse and remote tuberculin converter with no evidence tuberculosis.  See April 2016 VA Opinion.  A remote tuberculin converter is considered to be a laboratory finding and not a disability for VA compensation purposes.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Moreover, for claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, service connection for either tobacco abuse or remote tuberculin converter is not appropriate.

The Veteran was also diagnosed with spring allergies and postnasal drainage from allergic rhinitis, which is a recognizable disability for VA compensation purposes.  38 C.F.R. § 4.97, Diagnostic Code 6522.  However, the Board notes that this condition preexisted the Veteran's period of active service.  See February 1970 Enlistment Examination Report (noting a history of hay fever and a diagnosis of allergic rhinitis, mild).  See also 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment).

Following this February 1970 enlistment examination, the Veteran was treated for flu syndrome in January 1973, continued sinusitis in May 1973, flu syndrome in November 1973, and a mild upper respiratory infection in January 1974.

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jenson v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).  However, if an increase in disability is shown, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Here, the April 2016 examiner concluded that there was no evidence to substantiate aggravation of the Veteran's preexisting allergic rhinitis.  This was based on records which showed the Veteran was not treated in service with antibiotics, did not have any specialty evaluations, and did not undergo paranasal x-rays or other advanced studies for chronic issues.

There is no competent evidence to refute this conclusion, or to otherwise indicate that the Veteran's preexisting allergic rhinitis was aggravated by service beyond its normal progression.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether rhinitis was aggravated beyond its normal progression falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Notably, Diagnostic Code 6522 rates allergic rhinitis based on the amount of obstruction of the nasal passages and the presence of polyps.  However, findings addressing these metrics were not recorded during service.

For these reasons, a claim of service aggravation of allergic rhinitis must be denied.

B.  Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea as part of a December 2004 sleep study, and he has maintained that diagnosis throughout the appeal period.  Therefore, a current disability has been established.

However, the evidence is against a finding that the condition was incurred in service.  Service treatment records are negative for any complaints, treatment, or diagnoses of sleep apnea or any related symptoms.  The Veteran denied any trouble sleeping or periods of unconsciousness as part of a January 1973 medical history report, and his January 1974 separation examination was normal.  He has not submitted any statements or other evidence suggesting that he experienced sleep apnea during service.

The Veteran also served in the Republic of Vietnam and is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  He has argued that his sleep apnea could be related to these herbicides.  However, the list of diseases in 38 C.F.R. § 3.309(e) generally presumed to be associated with such exposure does not include obstructive sleep apnea, and the Veteran has not otherwise presented any competent evidence of such a link.

For these reasons, sleep apnea is not etiologically related to service.

The Veteran has also argued that his sleep apnea is secondary to his service-connected diabetes, GERD, or GIST conditions.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, an October 2015 VA examiner opined that obstructive sleep apnea was not caused or aggravated by the service-connected conditions, as there was no evidence of such a relationship.  Rather, the Veteran had a narrow airway and multiple other risk factors for sleep apnea.

Again, there is no competent medical opinion to refute this conclusion or otherwise link the Veteran's sleep apnea to one of his service-connected conditions, and for the reasons discussed above, the Veteran is not competent to assert such a link himself.  As a result, service connection for sleep apnea on a secondary basis is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated March 2005 and April 2005, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's respiratory and sleep apnea conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a respiratory disability is denied.

Service connection for sleep apnea is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Additional development is required prior to adjudicating the Veteran's claim for service connection for hypertension on the merits.

The issue was previously remanded for an opinion as to whether the Veteran's hypertension was etiologically to his herbicide exposure in service, and whether it was secondary to any of his service-connected conditions.  A VA opinion was obtained in October 2015.  However, it is inadequate for two reasons.

First, the examiner stated that "there has been no evidence submitted suggesting any relationship between current hypertension and in-service events including herbicide exposure."  However, as noted in the prior remand, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  Although the remand instructions specified that the examiner was to be informed of this report, there was no reference to it in the opinion provided.

Second, the Veteran has claimed that his hypertension is secondary to his PTSD, which is now service-connected.  The examiner did not offer an opinion as to the relationship between these two conditions.

Therefore, the issue of service connection for hypertension must be remanded to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who conducted the October 2015 VA hypertension examination.  After reviewing the file, the examiner must provide a supplemental opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to herbicide exposure in service?

In addressing question (a), the examiner must discuss the National Academy of Sciences report indicating that there is "limited or suggestive evidence" of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

b)  Is it at least as likely as not (50 percent or greater probability) that hypertension is caused by service-connected PTSD?

c)  Is it at least as likely as not (50 percent or greater probability) that hypertension is aggravated by service-connected PTSD?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying hypertension by PTSD, as contrasted to temporary increases or flare-ups in hypertension with a return to a baseline level of symptomatology.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for hypertension.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


